Citation Nr: 0629062	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-20 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the bilateral shoulders.

2.  Entitlement to an increased disability rating in excess 
of 40 percent for cervical intervertebral disc syndrome, 
postoperative residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions dated in August 2003 and 
in February 2004.  

The RO's August 2003 decision, in pertinent part, denied an 
increased disability rating in excess of 40 percent for 
cervical intervertebral disc syndrome, postoperative 
residuals.

The RO's February 2004 decision denied service connection for 
osteoarthritis.

In July 2006, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.   During this 
hearing, the veteran indicated that he was seeking service 
connection solely for osteoarthritis of the shoulders. See 
Travel Board Hearing Transcript, at 8, 14-15 (July 16, 2006).  
Thus, the osteoarthritis issue on appeal has been limited to 
that claimed by the veteran.

The issue of service connection for osteoarthritis of the 
bilateral shoulders is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

The veteran's cervical intervertebral disc syndrome, 
postoperative residuals, has been manifested by a minimal 
limitation of motion with forward flexion of the cervical 
spine to 35 degrees, and no diagnosis of neurological 
symptoms or radiculopathy, beyond sensory involvement.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
40 percent for cervical intervertebral disc syndrome, 
postoperative residuals, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.71a, 
Diagnostic Codes 5243, 5293 (as in effect prior to and 
beginning September 23, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

In this case, the veteran is seeking an increased disability 
rating in excess of 40 percent for his service-connected 
cervical intervertebral disc syndrome, postoperative 
residuals.

Historically, the veteran served on active duty in the Army 
from September 1943 to October 1945.  His report of 
separation listed his inservice specialty as an aerial 
gunner, and noted that he had received a Distinguished Unit 
Badge.

In March 1959, the RO issued a rating decision which granted 
service connection for intervertebral disc syndrome, 
cervical, post operative, and assigned thereto a 60 percent 
disability rating, effective from November 1957.  In November 
1959, the RO issued a rating decision which reduced the 
disability rating assigned to the veteran's cervical spine 
disorder from 60 percent to 20 percent, effective from August 
1959.  This decision was confirmed by a Board decision issued 
in August 1960 

In June 1961, the RO issued a rating decision which denied an 
increased disability rating in excess of 20 percent for the 
veteran's cervical spine disorder.  The veteran timely 
appealed this decision.  In February 1962, the Board issued a 
decision which granted an increased disability rating of 40 
percent for the veteran's service-connected intervertebral 
disc syndrome, cervical, post operative.  The Board's 
decision also denied service connection for lumbar 
intervertebral disc syndrome.

In March 1962, the RO issued a decision which implemented the 
newly assigned higher rating (40 percent), effective from May 
1961.  In June 2003, the veteran filed his present claim 
seeking an increased disability rating.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2005); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).

The veteran is currently rated as 40 percent disabled for his 
service-connected cervical intervertebral disc syndrome, 
postoperative residuals.  

Regulatory changes have amended the rating criteria for 
evaluating spine disabilities.  In increased rating cases 
such as this one, where the rating criteria is amended during 
the course of the appeal, the Board considers both the former 
and the current schedular criteria.  Should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change. 

At the time the veteran submitted his current claim in June 
2003, an increased evaluation for the veteran's cervical 
spine intervertebral disc disability could be assigned based 
on separate orthopedic and neurologic manifestations, 
combined under 38 C.F.R. § 4.25, or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation.  
When rated based on incapacitating episodes, a 40 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
With respect to combining orthopedic and neurologic 
manifestations, limitation of motion of the cervical spine 
could be assigned a 10 percent evaluation when slight, a 20 
percent rating when moderate, and a 30 percent rating when 
severe.  Diagnostic Code 5290.  Evaluations of relevant 
nerves were dependent on whether complete or incomplete 
paralysis was shown.  38 C.F.R. § 4.124, 4.124(a).  

Changes made to the rating schedule in September 2003, did 
not effect the criteria used to evaluate intervertebral disc 
syndrome, other than to change the Diagnostic Code and to 
instruct that it is to be evaluated under the new General 
Rating Formula for Diseases and Injures of the Spine or based 
on incapacitating episodes, which ever yielded the higher 
result.  Objective neurologic abnormalities are to be rated 
separately.  The General Rating Formula provides that 
unfavorable ankylosis of the entire spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is rated 100 percent 
disabling.  A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine.  A 30 percent rating 
is warranted for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 20 percent rating is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and a 10 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2005).   

The medical evidence reflects that an MRI examination 
performed in May 2002, revealed an impression of moderate 
central disc protrusion/herniation at the T1-T2 level with 
moderate spinal stenosis; moderate central spinal and 
bilateral neural foraminal stenosis at the C4-C5 and C5-C6 
levels, secondary to disc bulges and posterior osteophytic 
ridges; bulges of the C3-C4, C6-C7, C7-T1 and T1-T2 
intervertebral discs; cervical spondylosis; and straightening 
of the cervical lordosis, which may be due to spasm.

In August 2003, the veteran underwent a VA examination of the 
spine and neurological disorders.  The examination report 
noted the veteran's complaints of vertigo and back pain which 
limits his ability to walk or drive.  The veteran reported 
that he has neck pain when he moves around, and has 
occasional pain and weakness of the left hand.  Physical 
examination revealed that the veteran used a quad cane to 
walk.  His neck revealed a loss of curvature, and there was 
no paraspinal muscle spasm or vertebral tenderness.  He had a 
well-healed cervical scar.  Range of motion testing revealed 
forward flexion to 35/45, dorsiflexion to 45/45, lateral 
flexion to 20/45, bilaterally, and lateral rotation to 40/85.  
Biceps and ankle jerks were noted to be 0, and there was 
diminished light touch on all fingertips.  Pinch strength was 
5-/5 on the left and 5/5 on the right.  The report concluded 
with a diagnosis of residuals of cervical disc syndrome.   

A treatment report, dated in August 2003, was received from 
S. Arain, M.D.  The report noted that the veteran has severe 
degenerative disease of the spine, which has pretty much 
crippled him.  The report noted that the veteran is in 
persistent pain, with significant ambulatory problems.  
Physical examination revealed his neck to be supple with no 
venous distention, thyromegaly or lymphadenopathy.  
Musculoskelatal examination revealed the veteran to have 
advanced arthritis of the knees and spine, and that he has 
significant pain on walking and is unable to ambulate fully.  

A letter from the veteran's spouse, dated in May 2004, noted 
that the veteran's osteoarthritis in the neck sometimes 
results in him being bedridden, quite often for days at a 
time.

At the hearing before the Board in July 2006, the veteran 
testified that he has pain and numbness in his neck, which 
radiates down into his shoulders.  The veteran reported that 
he was unable to look upward to the ceiling, but that he 
could look down at the floor okay.  

The evidence of record is clearly not indicative of evidence 
of incapacitating episodes of intervertebral disc syndrome of 
the total yearly duration required by the revised regulations 
for a higher rating.  Despite the veteran's allegations 
herein, there is no medical evidence of record noting 
physician prescribed bed rest.  Accordingly, his disability 
picture does not more closely approximate the criteria for a 
disability rating in excess of 40 percent based on 
incapacitating episodes.

In this case, as reflected in the examination report, the 
range of motion exhibited by the veteran's cervical spine is 
only slightly limited, and would warrant a rating no higher 
than 10 percent based on range of motion alone, under either 
the criteria in effect prior to September 2003 or since.  
Additionally, the neurological abnormalities associated with 
the veteran's cervical spine disorder are mild, and would not 
support a higher rating in this matter.  Specifically, the VA 
examination in August 2003, noted findings of diminished 
light touch on all of the veteran's fingertips, and pinch 
strength of 5-/5 on the left and 5/5 on the right.  Even 
assuming that these findings would justify separate 10 
percent disability ratings for each upper extremity, the 
overall combined rating would not warrant an increased rating 
in this matter. See 38 C.F.R. §§ 4.25, 4.124a, Diagnostic 
Codes 8515 (median nerve), 8516 (ulnar nerve).  

Under either the new or the old criteria, symptomotology 
supportive of a rating in excess of 40 percent for the 
cervical intervertebral disc syndrome, postoperative 
residuals, has not been shown.  As the preponderance of the 
evidence is against the claim for a rating in excess of the 
one assigned, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board observes the evidence does not show that 
the veteran's service-connected disability is in any way 
exceptional or unusual.  The record does not document that he 
has experienced any interference with employment not 
contemplated by the rating in effect, or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  In addition, the evidence of 
record is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2005).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in July 2003, decisions, and 
statements of the case (SOC) and supplemental SOC, advised 
the veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
March 2005 letter essentially requested any evidence in the 
veteran's possession that pertains to his claim.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with a VA examination in connection with this 
matter.  Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claims herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

An increased rating for cervical intervertebral disc 
syndrome, postoperative residuals, is denied.


REMAND

The veteran is seeking service connection for osteoarthritis 
of the bilateral shoulders.  He attributes this condition to 
his service-connected cervical spine disorder.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

A treatment report, dated in September 2002, noted a history 
of bursitis in the left shoulder in November 1999.  It also 
noted current diagnoses of rotator cuff syndrome and sprained 
right shoulder.  At the hearing before the Board, the veteran 
testified that he has osteoarthritis in his bilateral 
shoulders, and that he is unable to lift his arms up above 
shoulder level.  He contends that this condition is the 
direct result of service-connected cervical spine disorder, 
and surgeries relating thereto.

Under the circumstances of this case, including document 
inservice injuries to the cervical spine and the physical 
proximity of the shoulders and neck, the Board believes that 
VA medical examination is needed to determine the present 
disability effecting the veteran's shoulders and to discuss 
the most likely etiology of each such condition.

Accordingly, the case is remanded for the following action:

1.  The RO should have the veteran undergo the 
appropriate VA examination to determine the nature 
and etiology of any shoulder condition which may be 
present.  After a thorough review of the veteran's 
claims file, including his inservice and post 
service records, the examining physician should: 
(1) identify, if possible, the most likely cause(s) 
of the veteran's current complaints of bilateral 
shoulder pain; and (2) for each shoulder disorder 
which can be identified, the examiner should 
express an opinion as to whether it is at least as 
likely as not that the condition identified is 
related to the veteran's active duty military 
service, and/or whether the condition has been 
caused or aggravated by the veteran's service-
connected cervical intervertebral disc syndrome, 
postoperative residuals.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection and, if the 
veteran remains dissatisfied with the outcome of 
the adjudication, both the veteran and his 
representative should be furnished a supplemental 
statement of the case covering all the pertinent 
evidence, law and regulatory criteria.  They should 
be afforded a reasonable period of time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


